Name: 81/207/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities, of 30 March 1981 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|41981D020781/207/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities, of 30 March 1981 appointing an Advocate-General to the Court of Justice Official Journal L 100 , 11/04/1981 P. 0019 - 0019**** DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 30 MARCH 1981 APPOINTING AN ADVOCATE-GENERAL TO THE COURT OF JUSTICE ( 81/207/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 32A AND 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 166 AND 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 138 AND 139 THEREOF , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE MR P . VERLOREN VAN THEMAAT IS HEREBY APPOINTED ADVOCATE-GENERAL TO THE COURT OF JUSTICE FOR THE PERIOD 1 APRIL 1981 TO 6 OCTOBER 1985 . DONE AT BRUSSELS , 30 MARCH 1981 . THE PRESIDENT G . BRAKS